20 N.J. Super. 503 (1952)
90 A.2d 70
PAUL MARTIN, MICHAEL GIULIANO, FRANK PETRUCCI AND JEAN FRATELLO, PLAINTIFFS-APPELLANTS,
v.
JULIA MAZZIOTTI, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued June 30, 1952.
Decided July 10, 1952.
Before Judges EASTWOOD, STEIN and CLEARY.
Mr. Victor H. Miles argued the cause for the plaintiffs-appellants.
Mr. Charles Blume argued the cause for the defendant-respondent.
PER CURIAM.
The judgment will be affirmed for the reasons expressed in the opinion of Judge Colie in the Law Division, reported in 17 N.J. Super. 302 (Law Div. 1952).